As noted in the majority opinion, the State has failed to file a brief herein, and this court, therefore, "may accept the appellant's statement of the facts and issues as correct and reverse the judgment if appellant's brief reasonably appears to sustain such action."  App.R. 18(C).
Here, the appellant's statement of facts, as such facts relate to the third assignment of error, have reasonable support from the record, and the bare opinion of the officer that appellant was operating his vehicle in excess of the speed limit, without more, was not sufficient to sustain the conviction by the requisite degree of proof.  Cf. Kirtland Hills v.Logan (1984), 21 Ohio App.3d 67, where credibility was a critical issue.
Accordingly, I concur with my colleagues as to the disposition of all of the alleged errors.
(Hon. Joseph D. Kerns sitting by assignment of the Chief Justice of the Supreme Court of Ohio).
  __________ WOLFF, J.